16 F.3d 411NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Barbara Lee SCHWARTZ, Plaintiff Appellant,v.INTERNATIONAL BROTHERHOOD OF TEAMSTERS, Chauffeurs,Warehousemen & Helpers of America, a/k/a AirlineAerospace Employees Teamster Local #732, Defendant Appellee,andPAN AMERICAN WORLD AIRWAYS, INCORPORATED, Defendant.
No. 93-2105.
United States Court of Appeals, Fourth Circuit.
Jan. 21, 1994.

Appeal from the United States District Court for the Western District of North Carolina, at Charlotte.  David B. Sentelle, United States Circuit Judge, sitting by designation.
Roland Percival Wilder, Christy Concannon, Baptiste & Wilder, Washington, DC.
Francis Marion Fletcher, Harkey, Fletcher, Lambeth, Nystrom & Fiorella, Charlotte, NC.
W.D.N.C.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying her Motion for Reconsideration.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.*  Schwartz v. Pan American World Airways, Inc., No. CA-88-266-C-C-M (W.D.N.C. Aug. 5, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In her motion, Schwartz requested leave to attack particular costs assessed against her.  The district court did not rule on this request.  Because Schwartz did not present an argument attacking the specific costs in the district court, her claim is not properly before this Court.   See Stewart v. Hall, 770 F.2d 1267, 1271 (4th Cir.1985).  However, we note that she is not precluded from filing a Fed.R.Civ.P. 60(b) motion to attack those costs she believes were improperly assessed.  We in no way intimate an opinion as to the merit of such a challenge